Title: From George Washington to the U.S. Senate, 18 April 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate
          United States April 18th 1796.
        
        I nominate John McIntosh to be Collector and Inspector of the Revenue for the Port of Brunswick, in the State of Georgia, in the room of Christopher Hillary deceased: and
        Stephen Skinner to be Surveyor and Inspector of the Revenue for the Port of Hartford in the State of North Carolina, in the room of Josiah Murdaugh resigned.
        
          Go: Washington
        
      